DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 10/29/2020, the applicants have filed a response: claim 18 has been amended.  Claims 1 – 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 8, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (U.S. Publication 2005/0251579) (Ngo hereinafter) and Kishita (U.S. Publication 2011/0126218) (Kishita hereinafter) in further view of Fattah et al . (U.S. Publication 2001/0007984) (Fattah hereinafter). 
8.    	As per claim 1, Ngo teaches a computer-implemented method for middleware in a web framework [“the server 311 can functionally be implemented as three separate servers: a database server, a middleware server, and a web server … The middleware server can be deployed between the database server and the web server,” ¶ 0075], the method comprising:
          receiving a first object for an application; performing a process of the middleware function using the first object to generate a process result [“The middleware server can be deployed between the database server and the web server, and has the following responsibilities: 1) converting the web server's data retrieval requests to database server APIs and then sending to database server, 2) receiving the responses from the database server and then sending back to web server,” ¶ 0075].
          Ngo does not explicitly disclose but Kishita discloses defining a target object type configured to hold results of a middleware function [“the middleware program 19 includes an input type process function for receiving data input from the platform program 18,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and Kishita available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo to include the capability of data conversion using middleware functions as taught by Kishita, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient transfer of data between various applications while minimizing the need for code changes [Kishita ¶ 0006].
2006/0130038 [0066, 0067]
          Ngo and Kishita do not explicitly disclose but Fattah discloses based on the process result, generating a second object of the target object type [“in response to a service request on a client machine, said client application layer instantiates a transactional object corresponding to said service request and instantiates one or more business-related objects, associates said service object with said one or more business objects, and passes said associated object to said client middleware layer, said client middleware layer passing a binary form of said associated objects to said server middleware layer via said communications link, and further wherein, said server middleware layer reinstantiates said associated objects and passes them to said server application layer for said service object to be executed, the result of said execution causing said business objects to be modified or reinstantiated,” ¶ 0041]; and 
          providing the second object to the application [“said service object associated with said modified or new business objects being returned to said client application layer via said server middleware layer and said client middleware layer,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita and Fattah available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo and Kishita to include the capability of object generation as taught by Fattah, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient transfer of data between various applications via the creation and passing of compatible objects as needed by invoking applications.
9.    	As per claim 8, Ngo, Kishita and Fattah teach the method of claim 1.  Fattah further teaches wherein the second object is a concrete object [“said server middleware layer reinstantiates said associated objects and passes them to said server application layer for said service object to be executed, the result of said execution causing said business objects to be modified or reinstantiated,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita and Fattah available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo and Kishita to include the capability of object generation as taught by Fattah, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient transfer of data between various applications via the creation and passing of compatible objects as needed by invoking applications.
10.    	As per claim 9, Ngo and Kishita teach the method of claim 1.  Ngo further teaches wherein the first object is at least one of: a request; and a response [“The middleware server can be deployed between the database server and the web server, and has the following responsibilities: 1) converting the web server's data retrieval requests to database server APIs and then sending to database server, 2) receiving the responses from the database server and then sending back to web server,” ¶ 0075].
11.        As per claim 18, Ngo teaches a computer program product for middleware in a web framework, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising:
The middleware server can be deployed between the database server and the web server, and has the following responsibilities: 1) converting the web server's data retrieval requests to database server APIs and then sending to database server, 2) receiving the responses from the database server and then sending back to web server,” ¶ 0075].
          Ngo does not explicitly disclose but Kishita discloses defining a target object type configured to hold results of a middleware function [“the middleware program 19 includes an input type process function for receiving data input from the platform program 18,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo and Kishita available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo to include the capability of data conversion using middleware functions as taught by Kishita, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient transfer of data between various applications while minimizing the need for code changes [Kishita ¶ 0006].
          Ngo and Kishita do not explicitly disclose but Fattah discloses based on the process result, generating a second object of the target object type wherein the second object is a concrete object [“in response to a service request on a client machine, said client application layer instantiates a transactional object corresponding to said service request and instantiates one or more business-related objects, associates said service object with said one or more business objects, and passes said associated object to said client middleware layer, said client middleware layer passing a binary form of said associated objects to said server middleware layer via said communications link, and further wherein, said server middleware layer reinstantiates said associated objects and passes them to said server application layer for said service object to be executed, the result of said execution causing said business objects to be modified or reinstantiated,” ¶ 0041]; and 
          providing the second object to the application; wherein the preceding steps occur within the middleware [“said service object associated with said modified or new business objects being returned to said client application layer via said server middleware layer and said client middleware layer,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita and Fattah available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo and Kishita to include the capability of object generation as taught by Fattah, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient transfer of data between various applications via the creation and passing of compatible objects as needed by invoking applications.
12.        As per claim 20, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.
s 2 – 5, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita and Fattah in further view of Dumas et al. (Foreign Publication EP 2023243) (Dumas hereinafter).
14.    	As per claim 2, Ngo, Kishita and Fattah teach the method of claim 1.  Ngo, Kishita and Fattah do not explicitly disclose but Dumas discloses wherein the middleware function is attached to a route in the application [“associating a first event-based application with the selected task; determining at least one input set which includes a set of object templates and boolean conditions and which is associated with activating the first event-based application, the input set associated with at least one object generated either when an instance of the process model is created and/or in response to completion of at least one preceding task of the selected task within the process model, wherein the input set specifies at least one path to the selected task from a respective preceding task of the process model; defining a second event-based application as operable to receive the at least one object and evaluate the input set in order to determine whether to output a task-enabling object for enabling the first event-based application; and deploying the first event-based application and the second event-based application into a middleware in which the at least one object and the task-enabling object are written and/or read by the first event-based application and/or the second event-based application, wherein the task-enabling object triggers the first event-based application to perform the at least one task in association with at least one external application,” Abstract].

15.    	As per claim 3, Ngo, Kishita, Fattah and Dumas teach the method of claim 2.  Dumas further teaches wherein a route handler function is attached to the route and is configured such that the second object is provided from the middleware function to the route handler function [“The task analyzer is operable to define, for each extracted task, the event-based rules to include at least one input set that specifies at least one path to each of the extracted tasks from a respective preceding task of the process model.  The object generator is operable to generate the objects including connector objects associated with the extracted tasks that are operable to coordinate with at least one external application for performance of the extracted tasks” ¶ 0011; “the object generator 122 deploys objects 126 and 128, which may have their own thread_(s) of execution, and that may be referred to herein as coordinators (or, more specifically, may be referred to as routers or connectors, respectively), and which generally include objects or other types of software entities that are deployed into the coordination middleware 116 to coordinate tasks of the process model 104,” ¶ 0040].

16.    	As per claim 4, Ngo, Kishita, Fattah and Dumas teach the method of claim 3.  Dumas further teaches wherein the route handler function is a section of code that is configured to determine how to handle the second object provided by the middleware function [“the object generator 122 deploys objects 126 and 128, which may have their own thread_(s) of execution, and that may be referred to herein as coordinators (or, more specifically, may be referred to as routers or connectors, respectively), and which generally include objects or other types of software entities that are deployed into the coordination middleware 116 to coordinate tasks of the process model 104,” ¶ 0040].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah and Dumas available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita and Fattah to include the capability of coordinating execution of composite applications using middleware as taught by Dumas, thereby providing a mechanism to improve system maintainability and performance by 
17.    	As per claim 5, Ngo, Kishita and Fattah teach the method of claim 1.  Ngo, Kishita and Fattah do not explicitly disclose but Dumas discloses consulting a route table, by means of a web framework; and dispatching a relevant middleware function according to the route table [“the execution environment 116 may include an object-oriented coordination middleware into which the objects generated by the object generator 122 are deployed, and which itself may contain a shared memory space 124. Coordination between the applications 106, 108, and 110 occurs through additional objects (e.g., passive objects) being written and taken from the memory space 124 within the execution environment 116. As described below, some of the objects written to the memory space 124 may correspond to data designated to flow from one of the applications 106, 108, or 110 to another, while other ones of the objects may provide a signposting function, e.g., indicating that a given task of the process model 104 has been completed or that a given task is enabled but has not yet started,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah and Dumas available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita and Fattah to include the capability of coordinating execution of composite applications using middleware as taught by Dumas, thereby providing a mechanism to improve system maintainability and performance by 
18.        As per claim 13, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.
19.        As per claim 16, it is a method claim having similar limitations as cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.
20.        As per claim 19, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 2 above.
21.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita, Fattah and Dumas in further view of Uehara (U.S. Publication 2011/0247012) (Uehara hereinafter).
22.    	As per claim 6, Ngo, Kishita, Fattah and Dumas teach the method of claim 3.  Ngo, Kishita, Fattah and Dumas do not explicitly disclose but Uehara discloses wherein if the middleware function is unable to define the target object type, the middleware function is configured to return an error to the application [“the communication middleware 103 determines whether a component having the designated logical ID exists in the system by using the ID management unit 104 in the communication middleware 103, as in S703 of "the communication method using a logical ID". If the corresponding component is unregistered and does not exist, the process advances to S907, and the communication middleware returns an error indicating the nonexistence of the destination to the communication component,” ¶ 0061].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah, Dumas and Uehara available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita, Fattah and Dumas to include the capability of coordinating communication among logical and physical entities using middleware as taught by Uehara, thereby providing a mechanism to improve system maintainability and performance by facilitating the execution and exception handling required to access needed resources.
23.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita, Fattah, Dumas and Uehara in further view of Bouw et al. (U.S. Publication 2012/0197963) (Bouw hereinafter).
24.    	As per claim 7, Ngo, Kishita, Fattah, Dumas and Uehara teach the method of claim 6.  Ngo, Kishita, Fattah, Dumas and Uehara do not explicitly disclose but Bouw discloses wherein returning the error to the application comprises: preventing the middleware function from generating the second object; preventing the route handler function from being executed; and declaring the error using an error code [“when an error occurs while content providers 110 are processing custom requests, custom response messages indicate the error condition through a status code for the message itself (e.g., with an HTTP status code). In this situation, middleware system 104 might take some remedial action, such as sending a notification to the requesting user that the error condition has occurred and/or ceasing further processing of the custom message,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah, Dumas, Uehara and Bouw available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita, Fattah, Dumas and Uehara to include the capability of coordinating error conditions detected by middleware as taught by Bouw, thereby providing a mechanism to improve system reliability by facilitating the execution and exception handling required to access needed resources and to propagate error conditions without additional resource allocation.
25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita and Fattah in further view of Ryman (U.S. Publication 2003/0229665) (Ryman hereinafter).
26.    	As per claim 10, Ngo, Kishita and Fattah teach the method of claim 9.  Ngo, Kishita and Fattah do not explicitly disclose but Ryman discloses wherein: the request is a HTTP request [“An HTTP request is received from the client device 12 by the router servlet 30 of the middleware 18,” ¶ 0049]; and the response is a HTTP response [“the response may be a WSDL file, a HTML test page, or a XML Schema Description (XSD), to facilitate developer testing and implementation of web services,” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah and Ryman available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware .
27.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita and Fattah in further view of Gathman et al. (U.S. Patent 8,291,437) (Gathman hereinafter).
28.    	As per claim 11, Ngo, Kishita and Fattah teach the method of claim 1.  Ngo, Kishita and Fattah do not explicitly disclose but Gathman discloses wherein the method enables a plurality of middleware functions to execute sequentially with respect to each other [“the selected slave middleware are initialized sequentially,” cl. 6].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah and Gathman available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita and Fattah to include the capability of consolidating middleware functionality as taught by Gathman, thereby providing a mechanism to improve system maintainability and performance by facilitating the multiple communication methods via middleware functionality.
29.    	As per claim 12, Ngo, Kishita and Fattah teach the method of claim 1.  Ngo, Kishita and Fattah do not explicitly disclose but Gathman discloses wherein the method enables the plurality of middleware functions to execute independently with respect to each other [“initializing the slave middleware as slave middleware threads by the main middleware thread, wherein each initialized slave middleware thread functions independently of the main middleware thread,” cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah and Gathman available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita and Fattah to include the capability of consolidating middleware functionality as taught by Gathman, thereby providing a mechanism to improve system maintainability and performance by facilitating the multiple communication methods via middleware functionality.
30.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita, Fattah and Dumas in further view of Gathman.
31.        As per claim 14, it is a method claim having similar limitations as cited in claim 11.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 11 above.
32.        As per claim 15, it is a method claim having similar limitations as cited in claim 12.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 12 above.
33.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, Kishita, Fattah and Dumas in further view of Ryman.
34.    	As per claim 17, Ngo, Kishita, Fattah and Dumas teach the method of claim 4.  Ngo, Kishita, Fattah and Dumas do not explicitly disclose but Ryman discloses wherein the first object is at least one of: a HTTP request; and a HTTP response [“An HTTP request is received from the client device 12 by the router servlet 30 of the middleware 18,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ngo, Kishita, Fattah, Dumas and Ryman available before the effective filing date of the claimed invention, to modify the capability of application communication via middleware server as disclosed by Ngo, Kishita, Fattah and Dumas to include the capability of implementing and accessing web services as taught by Ryman, thereby providing a mechanism to improve system maintainability and performance by facilitating the development and deployment of services requiring less development and maintenance efforts thereby increasing productivity [Ryman ¶ 0010].
Response to Arguments
35.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues on page 7 that Fattah is “simply performing standard middleware functionality” and “the middleware layers in Fattah are not creating a new object.”  However, per the cited portion of Fattah, “said server middleware layer reinstantiates said associated objects and passes them to said server application layer for said service object to be executed, the result of said execution causing said business objects to be modified or reinstantiated.”  Reinstantiation of an object means that a new instance of the object type is created, which is different from converting the data as is alleged by applicant.
Conclusion
36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193